Citation Nr: 0828236	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-21 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Montana Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-
VA dental expenses (installation of crown on tooth #28) 
incurred on April 10, 2002.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal with an 
with one Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Montana Healthcare System that denied 
reimbursement of unauthorized non-VA medical expenses (for 
installation of crown on tooth #28) incurred on April 10, 
2002.  


FINDINGS OF FACT

1.  The veteran is in receipt of a permanent and total rating 
of 100 percent due to bilateral hearing loss.

2.  On April 10, 2002, the veteran had a pre-existing crown 
on tooth #21 re-cemented, and a crown installed on tooth # 
28, by a non-VA medical provider, Corridor Dental.

3.  VA payment or reimbursement of the cost to re-cement the 
pre-existing crown on tooth #21 on April 10, 2002, was 
verbally authorized.  

4.  VA payment or reimbursement of the cost to install a 
crown on tooth #28 on April 10, 2002, was not authorized.

5.  The record contains no indication that the installation 
of a crown on tooth #28 incurred during a medical emergency, 
and when VA or other government facilities were not feasibly 
available.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized non-VA dental expenses for installation of a 
crown on tooth #28 incurred on April 10, 2002, are not met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.52, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).

In this case, it does not appear that the veteran has been 
provided with a VCAA notice letter.  However, the Board finds 
that this error did not affect the essential fairness of the 
adjudication process.  A review of the record indicates that 
the veteran clearly understood what was needed to establish 
his claim.  He affirmatively expressed his belief that he had 
prior authorization for the private dental treatment.   
Moreover, on behalf of the veteran, the non-VA dental 
provider submitted correspondence to the effect that it had 
received pre-authorization to provide the service in 
question.  Therefore, it is determined that any prejudicial 
error resulting from the lack of VCAA notification has been 
overcome.

II.  Payment or Reimbursement of Private Dental Expenses

The veteran seeks payment or reimbursement for non-VA dental 
treatment expenses incurred on April 10, 2002.  

VA shall furnish on an ambulatory or outpatient basis medical 
services as are needed, for specific eligible personnel, 
except that applications for dental treatment must also meet 
the provisions of 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.93.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section. Classification IV provides that 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation, or who are entitled to the 
100 percent rate by reason of individual unemployability, may 
be authorized any needed dental treatment.  See 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(h).

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility, or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, for 
medical services for the treatment of any disability of a 
veteran who has a service-connected disability rated at 50 
percent or more.  See 38 U.S.C.A. § 1703; 38 C.F.R. § 
17.52(a)(2).

The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran, or by others in his or 
her behalf, is dispatched to VA within 72 hours after the 
hour of admission.  When an application for admission by a 
veteran has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark, or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  See 38 C.F.R. § 17.54.

In this case, the veteran is in receipt of a 100 percent 
disability rating for bilateral hearing loss.  On account of 
this total and permanent rating, the veteran is eligible to 
receive fee basis dental care.  

On January 25, 2002, Corridor Dental telephoned the VA 
Montana Healthcare system and requested authorization to re-
cement a pre-existing crown on tooth #21; verbal 
authorization was granted.  Corridor Dental also informed VA 
that the veteran's tooth #28 was broken; the evidence shows 
that authorization was not granted to install a crown.

On April 15, 2002 the Network Authorization Office at VA's 
Centralized Non-VA Care department received a dental claim 
form by Corridor Dental for dental services provided to the 
veteran on April 10, 2002.  

The following day, on April 16, 2002, the Dental Fee Basis 
Office at the VA Montana Healthcare System reviewed the 
dental claim form submitted by Corridor Dental.  It 
determined that while verbal authorization was provided to 
re-cement the pre-existing crown on tooth #21, the 
installation of the crown on tooth #28 was not pre-
authorized.  VA Montana Healthcare System further advised 
that the Fort Harrison VA Medical Center (VAMC) available to 
install the crown on tooth #28.  The veteran's claim for 
payment or reimbursement for the installation of the crown on 
tooth #28 was therefore denied.  

According to an undated letter from Corridor Dental, its 
office manager indicated that she had spoken to "Darla" who 
said that if the veteran lived in Millstone, he could have 
his work done at Corridor Dental and that no preauthorization 
was necessary.  The office manager indicated that she did 
seek preauthorization just in case.  

In November 2002, the Network Authorization Office received a 
duplicate dental claim from Corridor Dental for the services 
provided on April 10, 2002.  In the same month, VA advised 
that the treatment provided to the veteran on tooth #28 was 
not pre-authorized.  

In January 2003, the veteran expressed disagreement with VA's 
denial of his claim.

In May 2003, the Network Authorization Office completed 
clinical consideration of the denial.  Ultimately, the 
previous denial was upheld.

According to an October 2003 letter, the veteran indicated 
that Corridor Dental contacted Fort Harrison VAMC and 
obtained preauthorization for the installation of the crown 
on tooth #28.  

On December 11, 2003, Corridor Dental telephoned the Network 
Authorization Office, and indicated that its office manager 
was given verbal authorization for the installation of a 
crown on tooth #28, but were then told that VA lacked the 
funds to pay for the veteran's claim.  In the same month, 
Corridor Dental indicated that they were given authorization 
to install the crown on tooth #28 sometime in February 2002.  

On review of all evidence of record, the Board finds that the 
veteran's claim for payment or reimbursement of costs 
incurred as a result of the April 10, 2002, installation of a 
crown on tooth #28 is denied.  In this regard, the record is 
completely negative for evidence showing that the dental 
service in question was pre-authorized.  Significantly, the 
Network Authorization Office has no record of any pre-
authorization.  Corridor Dental has not provided any evidence 
that the crown installation on tooth #28 was pre-authorized.  
The Board is bound by VA regulation that provides that the 
treatment provided to a veteran at a non-VA facility at VA 
expense must be authorized in advance.  Thus, the veteran's 
claim must be denied based on a lack of pre-authorization.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2007).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2007).

Here, a review of the record indicates that the veteran does 
not satisfy the criteria set forth in either 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725.  Although the veteran has a 
permanent and total rating, the evidence does not show that 
the installation of the crown on tooth #28 was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Further, Fort Harrison VAMC was 
feasibly available to treat the veteran.  As such, the 
benefit sought may not be granted under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.  

Moreover, the criteria set forth in 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 are not met.  In this regard, the 
evidence does not show that the dental service in question 
was provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  
As noted above, there is also no evidence showing that the 
veteran was treated for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  Finally, as noted, the Fort 
Harrison VAMC was feasibly available to install the veteran's 
crown.  As such, the benefit sought may not be granted 
pursuant to 38 U.S.C.A. § 1725.

Since all the requirements set forth in either 38 U.S.C.A. § 
1728 or 38 U.S.C.A. § 1725 have not been met, entitlement to 
reimbursement by VA of the cost of unauthorized dental 
treatment (for installation of crown on tooth #28) on April 
10, 2002, is not warranted based on an emergent basis.

The Board has carefully considered the veteran's contentions.  
While sympathetic to the veteran in this regard, the Board is 
nonetheless bound by the laws enacted by Congress, and the 
regulations of the Department.  In this case, the law does 
not provide a basis to award the benefit sought.

For the reasons set forth above, the Board finds that the 
criteria for reimbursement of unauthorized dental expenses 
incurred on April 10, 2002, have not been met. This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


